DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 17, 19, 21, 22 and 24 are objected to because of the following informalities:  
In claim 1 line 11, it appears that “the key assembly” should be --the rotatable key stem--.  
In claim 17 line 2, “find” should be --fins--.  
Claim 19 depends on canceled claim 18.  For the purpose of examination, it is assumed that claim 19 should depend on claim 17.  In line 5, “the second direction” lacks antecedent basis.  
In claims 24 line 5, “the second direction” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 10,079,601) in view of Hsieh et al. (US 10,431,402).  
Regarding claim 1, Liu discloses a keyboard, comprising: a plurality of key assemblies (10), each key assembly of the plurality of key assemblies comprising: a keycap (14) having a shaped recess (between 24, 26); a rotatable key stem (16) having a shaped protrusion (at 30, 34) extending axially from [the key stem] and configured to engage with the keycap in a complementary fit arrangement that fixes and secures the keycap in a predetermined direction, the key stem comprising a first protrusion (60) extending laterally from the key stem and in a radial alignment with a first portion of the shaped protrusion of the rotatable key stem (34, P2, Fig. 8), and a second protrusion (P1, 60) extending laterally from the key stem and in radial alignment with a second portion of the shaped protrusion of the rotatable key stem (Fig. 11); a first biasing member (19) supporting the key stem and being configured to provide a linear resistance feedback response profile as the keycap of the key assembly is depressed over a range of motion; and a second biasing member (20) configured to engage the first protrusion when the first portion and the first protrusion are oriented in a first direction (Fig. 4), and engaged with the second protrusion when the second portion and the second protrusion are oriented in the first direction (Figs. 8/11), wherein the first portion and the second portion, when either is oriented in the first direction, cause the rotatable key stem to be configured such that the keycap is mountable on the rotatable key stem in the predetermined direction, wherein engagement of the second biasing member with the first or second protrusion of the key assembly provides a non-linear resistance feedback response profile that gradually increases (at 62, Fig. 15) over a first 
Liu discloses substantially the claimed invention except for the shape of the recess and the protrusion.  Hsieh teaches a keycap (14) having a cross-shaped recess (48); a rotatable key stem having a cross-shaped protrusion (46) having four fins extending radially therefrom, each fin orthogonal from each adjacent fin, the cross-shaped protrusion extending axially from the [rotatable key stem] and configured to engage with the keycap in a complementary fit arrangement that fixes and secures the keycap in a predetermined direction.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a cross-shape recess and protrusion, as taught by Hsieh, in order to provide a secure connection between the keycap and the stem.  
Regarding claim 21, Liu discloses the first biasing member being a compression spring (54) and the second biasing member being a torsion spring (i.e. acts against momentum force at a radius).
Regarding claim 24, Liu discloses a plurality of channels (136, Fig. 23) aligned with a longitudinal axis of the key stem that are configured to be engaged by one or more detents (114) that causes discrete rotational positions for the key stem relative to the key assembly including a first position corresponding to the first direction and a second position corresponding to the second direction.

Regarding claim 17, Liu discloses a key assembly, comprising: a rotatable key stem (18) having a shaped protrusion (30, 34) extending axially from the key assembly and configured to engage with a shaped recess (between 24, 26) of a keycap in a complementary fit arrangement that fixes and supports the key cap in a predetermined direction, the rotatable key stem comprising a first protrusion (60) extending laterally from the key stem and in radial alignment with the first portion of the shaped protrusion of the rotatable key stem, and a second protrusion (40) extending laterally from the key stem and in radial alignment with a second portion of the cross-shaped protrusion of the rotatable key stem; a first biasing member (19) co-linearly aligned with and co-located with the key stem, the first biasing member configured to provide a first force profile with a feedback response during actuation of the key assembly; and a second biasing member (20) configured to engage the first protrusion when the first fin and the first protrusion are oriented in a first direction, and engage the second protrusion when the second fin and the second protrusion are oriented in the first direction, wherein the first fin and the second fin, when either is oriented in the first direction, cause the rotatable key stem to be configured such that the key cap is oriented in the predetermined direction.
Liu discloses substantially the claimed invention except for the shape of the recess and the protrusion.  Hsieh teaches a keycap (14) having a cross-shaped recess (48); a rotatable key stem having a cross-shaped protrusion (46) having four fins extending radially therefrom, each fin orthogonal from each adjacent fin, the cross-shaped protrusion extending axially from the [rotatable key stem] and configured to 
Regarding claim 19, Liu discloses a plurality of channels (136, Fig. 23) aligned with a longitudinal axis of the key stem that are configured to be engaged by one or more detents (114) that causes discrete rotational positions for the key stem relative to the key assembly including a first position corresponding to the first direction and a second position corresponding to the second direction.
Regarding claim 22, Liu discloses the second biasing member being a torsion spring (i.e. acts against momentum force at a radius).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833